PER CURIAM.
Appellant sued to recover for damages to his automobile resulting from a collision with an automobile driven by appellee. At the trial, appellant, the only witness, testified to circumstances. surrounding the collision. Appellee offered no testimony. The court found that appellant had been guilty of contributory negligence “because he had not seen defendant [appellee] until 10 or 15 feet before the collision and therefore was not giving 'full time and attention’ to his driving.” It entered judgment for appellee and this appeal followed.
We have carefully examined the testimony of appellant as set forth in the statement of proceedings and evidence and conclude that the finding of contributory negligence was without evidence to support it. Accordingly we reverse with instructions to enter judgment for appellant in the sum of $168.25, the amount of damages shown by the record to have been proven and established.
It is so ordered.